UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4110

WAZEE O. UTHMAN,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CR-96-20-A)

Submitted: October 26, 1999

Decided: November 10, 1999

Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.

_________________________________________________________________

COUNSEL

Denise J. Tassi, Alexandria, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Jack Hanly, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Wazee O. Uthman appeals from a thirty-six month sentence
imposed following the revocation of his supervised release. We affirm
in part and vacate and remand in part.

Uthman first claims that the district court erred in finding that he
violated the terms of his supervised release and that the court did not
make sufficient findings to support its decision. A review of the
record discloses ample evidence to support the district court's conclu-
sion that Uthman committed a Grade A violation of the terms of his
supervised release by committing bank fraud in violation of 18 U.S.C.
§ 1344 (1994). We therefore find that the court properly imposed a
sentence of three years upon the revocation of Uthman's supervised
release for his violation of federal law.

Uthman contends that the court erred in refusing to recommend
that he serve his sentence in a shock incarceration (or "boot camp")
program. However, because of the length of his sentence, he was inel-
igible for the boot camp program. See 18 U.S.C. § 4046(a) (1994).
Thus, to the extent that the court's refusal to recommend boot camp
is reviewable on appeal, we find no error.

Uthman also claims that the district court erred when it admitted
hearsay testimony regarding statements made by the two identity theft
victims. Even assuming that the district court erred in the manner
Uthman suggests, the error was harmless because an overwhelming
quantum of properly admitted evidence supported the revocation. See
United States v. Frazier, 26 F.3d 110, 114 (11th Cir. 1994). We fur-
ther find that the court did not err in admitting evidence of Uthman's
prior firearm conviction because the Federal Rules of Evidence are
not generally applicable to revocation hearings. See United States v.
Armstrong, 187 F.3d 392, 394 (4th Cir. 1999). The district court also
noted that its decision and sentence were not based upon the firearms
evidence; thus, any error in admitting the evidence was harmless
beyond a reasonable doubt. See Frazier, 26 F.3d at 114.

                    2
Although we find no reversible error with respect to the district
court's revocation decision, sentencing, and evidentiary rulings, we
agree with Uthman (and the Government concedes) that there was no
evidence to support the finding in the judgment order that Uthman
violated his supervised release by possessing a firearm on the date of
his arrest for bank fraud. We therefore vacate the district court's judg-
ment order with respect to this finding and remand the case with
instructions to enter a judgment order that does not reflect a firearms
violation.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED IN PART, VACATED AND REMANDED IN PART

                     3